Per Curiam.
It is conceded that tbe indictment charges an offense under section 1909, Hill’s Code; and the defendant having pleaded guilty, is liable to punishment in any sum not exceeding twenty-five dollars, and not less than ten dollars. The record, however, discloses that the court, by some inadvertence, sentenced the defendant to pay a fine of one hundred and fifty dollars, under section 3, session laws, 1889, p. 9, and not under the section above cited.
As this was error, the judgment must be reversed, and the cause remanded to the court below with directions to sentence the defendant under section 1909, supra.